UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05655 DWS Municipal Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Semiannual Report to Shareholders DWS Municipal Income Trust (On August 11, 2014, DWS Municipal Income Trust will be renamed Deutsche Municipal Income Trust.) Ticker Symbol: KTF Contents 3 Performance Summary 5 Portfolio Management Team 5 Portfolio Summary 7 Investment Portfolio 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Cash Flows 24 Statement of Changes in Net Assets 25 Financial Highlights 28 Notes to Financial Statements 36 Other Information 37 Dividend Reinvestment Plan 40 Additional Information 42 Privacy Statement The fund's investment objective is to provide a high level of current income exempt from federal income tax. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2014 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 5/31/14 DWS Municipal Income Trust 6-Month‡ 1-Year 5-Year 10-Year Based on Net Asset Value(a) 11.57% 4.95% 11.14% 7.92% Based on Market Price(a) 19.55% 5.10% 13.23% 8.88% Barclays Municipal Bond Index(b) 5.63% 3.05% 5.59% 5.00% Morningstar Closed-End Municipal National Long Funds Category(c) 12.30% 4.07% 9.96% 6.51% ‡ Total returns shown for periods less than one year are not annualized. (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The annualized expense ratio of the Fund for the six months ended May 31, 2014 was 1.48% (0.90% excluding interest expense). (b) The unmanaged, unleveraged Barclays Municipal Bond Index covers the U.S. dollar-denominated long-term tax exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds and pre-refunded bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c) Morningstar’s Closed-End Municipal National Long Funds category represents muni national long portfolios that invest in municipal bonds. Such bonds are issued by various state and local governments to fund public projects and are free from federal taxes. To lower risk, these funds spread their assets across many states and sectors. They focus on bonds with durations of seven years or more. This makes them more sensitive to interest rates, and thus riskier, than muni funds that focus on bonds with shorter maturities. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Municipal National Long Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 5/31/14 As of 11/30/13 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Six Months as of 5/31/14: Income Dividends (common shareholders) $ Capital Gain Distributions $ May Income Dividend (common shareholders) $ Current Annualized Distribution Rate (based on Net Asset Value) as of 5/31/14† % Current Annualized Distribution Rate (based on Market Price) as of 5/31/14† % Tax Equivalent Distribution Rate (based on Net Asset Value) as of 5/31/14† % Tax Equivalent Distribution Rate (based on Market Price) as of 5/31/14† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on May 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Tax equivalent distribution rate is based on the Fund's distribution rate and a marginal income tax rate of 43.4%. Distribution rates are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1983. — Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Michael J. Generazo, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1999. — BS, Bryant College; MBA, Suffolk University. Portfolio Summary (Unaudited) Investment Portfolio as of May 31, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 117.4% Arizona 1.1% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2037, GTY: Citibank NA 5.5%, 12/1/2029, GTY: Citibank NA Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2040 California 19.5% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series F-1, 5.125%, 4/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority, Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 6.25%, 9/1/2029 California, State General Obligation: 5.25%, 4/1/2035 5.5%, 3/1/2040 6.0%, 4/1/2038 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.25%, 4/1/2034 California, Statewide Communities Development Authority Revenue, American Baptist Homes of the West, 6.25%, 10/1/2039, GTY: American Baptist Homes of the Midwest Corona-Norco, CA, Unified School District, Election of 2006, Series A, 5.0%, 8/1/2031, INS: AGMC Kern, CA, High School District, Election of 2004, Series B, Prerefunded, 5.0%, 8/1/2030, INS: AGMC Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series B, 5.0%, 5/15/2035 Port Oakland, CA, Series A, AMT, 5.0%, 11/1/2027, INS: NATL Rancho, CA, Water District Community Facilities District No. 89-5, Special Tax, 0.03%*, 9/1/2028, LOC: Wells Fargo Bank NA San Diego County, CA, Regional Airport Authority Revenue, Series B, AMT, 5.0%, 7/1/2043 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Unified School District, Election 2012, Series C, 5.0%, 7/1/2035 Colorado 2.8% Colorado, E-470 Public Highway Authority Revenue, Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, State Educational & Cultural Facilities Authority Revenue, National Jewish Federation, Series D3, 0.07%*, 12/1/2037, GTY: Milwaukee Jewish Federation, Inc., LOC: JPMorgan Chase Bank NA Colorado, State Health Facilities Authority Revenue, School Health Systems, Series A, 5.5%, 1/1/2035 Denver, CO, City & County Airport Revenue, Series A, AMT, 5.25%, 11/15/2043 District of Columbia 0.9% District of Columbia, Metropolitan Airport Authority Systems Revenue: Series A, AMT, 5.0%, 10/1/2038 Series A, AMT, 5.0%, 10/1/2043 Florida 10.4% Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.375%, 10/1/2035 Miami-Dade County, FL, Educational Facilities Authority Revenue, University of Miami, Series A, 5.75%, 4/1/2028 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2035, INS: AGMC North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project: 5.5%, 10/1/2028 5.75%, 10/1/2038 Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Georgia 7.8% Atlanta, GA, Airport Revenue: Series A, 5.0%, 1/1/2035 Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2039 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2020, GTY: JPMorgan Chase & Co. Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Series A, 5.5%, 9/15/2028, GTY: Merrill Lynch & Co., Inc. Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Guam 0.1% Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Hawaii 1.1% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.9% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center: 5.0%, 7/1/2035, INS: AGMC 6.75%, 11/1/2037 Illinois 7.7% Chicago, IL, Airport Revenue, O'Hare International Airport: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Memorial Health Systems, 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Ascension Health Credit Group, Series A, 5.0%, 11/15/2032 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State General Obligation, 5.5%, 7/1/2038 University of Illinois, Auxiliary Facilities Systems, Series A, 5.25%, 4/1/2041 Indiana 1.4% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 Iowa 0.3% Iowa, State Finance Authority, Health Facilities Revenue, State Health Systems, Series A, 0.07%*, 2/15/2035, LOC: JPMorgan Chase Bank NA Iowa, State Finance Authority, Wellness Facilities Revenue, Community Marshalltown Project, 0.07%*, 1/1/2031, LOC: Northern Trust Co. Kentucky 1.7% Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2042, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.0% Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maryland 0.5% Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital, 5.75%, 1/1/2033 Massachusetts 2.2% Massachusetts, Airport Revenue, U.S. Airways, Inc. Project, Series A, AMT, 5.875%, 9/1/2023, INS: NATL Massachusetts, State Development Finance Agency Revenue, Northeastern University, Series A, 5.25%, 3/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Michigan 3.9% Detroit, MI, Water & Sewerage Department, Sewerage Disposal System Revenue, Series A, 5.25%, 7/1/2039 Michigan, State Building Authority Revenue, Series I-A, 5.375%, 10/15/2041 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, Prerefunded, 8.25%, 9/1/2039 Minnesota 0.3% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 0.3% Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Nevada 3.8% Clark County, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 New Jersey 5.7% New Jersey, Hospital & Healthcare Revenue, General Hospital Center at Passaic, ETM, 6.75%, 7/1/2019, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, The Goethals Bridge Replacement Project, AMT, 5.125%, 7/1/2042, INS: AGMC New Jersey, State Transportation Trust Fund Authority, Transportation Program, Series AA, 5.5%, 6/15/2039 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 5.5%, 6/15/2041 Series A, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue, Series E, 5.25%, 1/1/2040 New York 7.3% New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2038 Series D, 5.0%, 11/15/2038 Series C, 5.0%, 11/15/2042 Series A-1, 5.25%, 11/15/2039 New York, State Agency General Obligation Lease, Higher Education Revenue, Dormitory Authority, City University, Series A, 5.625%, 7/1/2016 New York, State Energy Research & Development Authority Facilties Revenue, Consolidated Edison Co., Inc. Project, Series A-3, AMT, 0.05%*, 6/1/2036, LOC: Scotiabank New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, Utility Debt Securitization Authority, Restructuring Revenue: Series TE, 5.0%, 12/15/2034 Series TE, 5.0%, 12/15/2035 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 Niagara Falls, NY, School District General Obligation, 5.6%, 6/15/2014, INS: AGMC North Carolina 0.7% North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Dakota 0.7% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 2.8% Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, State Hospital Facility Revenue, Cleveland Clinic Health: Series A, 5.5%, 1/1/2039 Series B, 5.5%, 1/1/2039 Ohio, State Turnpike Commission, Junior Lien, Infrastructure Projects, Series A-1, 5.25%, 2/15/2039 Pennsylvania 2.7% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Franklin County, PA, Industrial Development Authority Revenue, Chambersburg Hospital Project, 5.375%, 7/1/2042 Pennsylvania, State Turnpike Commission Revenue, Series A, 5.0%, 12/1/2038 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Puerto Rico 3.9% Puerto Rico, Electric Power Authority Revenue, Series A, 6.75%, 7/1/2036 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.5%, 8/1/2042 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Rhode Island 0.4% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 South Carolina 3.5% Charleston County, SC, Airport District, Airport System Revenue, Series A, AMT, 5.875%, 7/1/2032 Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue, Santee Cooper, Series A, 5.75%, 12/1/2043 Tennessee 1.6% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue, 5.0%, 12/15/2021, GTY: Merrill Lynch & Co., Inc. Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Texas 15.6% Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, Prerefunded, 7.25%, 12/1/2035 Harris County, TX, Houston Port Authority, Series A, AMT, 6.25%, 10/1/2029 Houston, TX, Airport Revenue, People Mover Project, Series A, AMT, 5.5%, 7/15/2017, INS: AGMC North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems, Series D, 5.0%, 9/1/2032 Texas, Dallas/Fort Worth International Airport Revenue: Series F, AMT, 5.0%, 11/1/2035 Series H, AMT, 5.0%, 11/1/2042 Series F, 5.25%, 11/1/2033 Series A, 5.25%, 11/1/2038 Texas, Grand Parkway Transportation Corp., System Toll Revenue: Series B, 5.0%, 4/1/2053 Series B, 5.25%, 10/1/2051 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.856%**, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Series D, 6.25%, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2025, GTY: The Goldman Sachs Group, Inc. Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 5.0%, 12/15/2031 5.0%, 12/15/2032 West Harris County, TX, Regional Water Authority, Water Systems Revenue, 5.0%, 12/15/2035 Virgin Islands 0.5% Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Note, Series A, 5.0%, 10/1/2032 Virginia 0.3% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 3.7% Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Catholic Health Initiatives, Series A, 5.0%, 2/1/2041 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, Prerefunded, 6.75%, 11/15/2041 Washington, State Motor Vehicle Tax-Senior 520 Corridor Program, Series C, 5.0%, 6/1/2031 Wisconsin 0.3% Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Total Municipal Bonds and Notes (Cost $559,007,376) Municipal Inverse Floating Rate Notes (a) 39.5% Florida 6.8% Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (b) Trust: Miami-Dade County, FL, Transit Improvements, Series 2008-1160, 144A, 9.371%, 7/1/2016, Leverage Factor at purchase date: 2 to 1 Massachusetts 4.8% Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2032 (b) Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/28/2037 (b) Trust: Massachusetts, State Pollution Control, Water Utility Improvements, Series 3159, 144A, 13.752%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Nevada 6.0% Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2028 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2029 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/3/2030 (b) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.753%, 6/1/2016, Leverage Factor at purchase date: 3 to 1 New York 11.8% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (b) Trust: New York, State Dormitory Authority Revenue, Series 3160, 144A, 13.753%, 3/15/2015, Leverage Factor at purchase date: 3 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2024 (b) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-3, 144A, 18.23%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2025 (b) New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2027 (b) Trust: New York, State Dormitory Authority Revenues, Series 3169, 144A, 13.75%, 7/1/2025, Leverage Factor at purchase date: 3 to 1 New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2033 (b) Trust: New York, Triborough Bridge & Tunnel Authority Revenues, Series 2008-1188, 144A, 9.34%, 11/15/2033, Leverage Factor at purchase date: 2 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (b) Trust: New York City, NY, Series 2008-1190, 144A, 9.34%, 11/1/2027, Leverage Factor at purchase date: 2 to 1 Tennessee 6.7% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 18.225%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 18.23%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 18.238%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Virginia 3.4% Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2027 (b) Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2028 (b) Trust: Virginia, State Resource Authority, Clean Water Revenue, Series 2917, 144A, 11.447%, 10/1/2028, Leverage Factor at purchase date: 2.5 to 1 Total Municipal Inverse Floating Rate Notes (Cost $190,153,903) % of Net Assets Value ($) Total Investment Portfolio (Cost $749,161,279)† MTPS, at Liquidation Value ) ) Other Assets and Liabilities, Net ) ) Remarketed Preferred Shares, at Liquidation Value ) ) Net Assets Applicable to Common Shareholders * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rate as of May 31, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2014. † The cost for federal income tax purposes was $627,217,023. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $98,661,642. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $100,871,029 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,209,387. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (b) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
